Exhibit 10.1
 
[header.jpg]

 




July 27, 2011




Mr. Carl E. Berg
Berg & Berg Enterprises, LLC
10050 Bandley Dr.
Cupertino, CA  95014


Re:  Amend Covenants in Loan Agreements


Dear Mr. Berg:


Valence Technology, Inc. (the “Borrower”) and Berg & Berg Enterprises, LLC, are
currently parties to two loan agreements: (a) the Loan Agreement dated July 17,
1990, as amended (the “Original Amended Loan Agreement) and (b) the Loan
Agreement dated October 5, 2001 (the “New Loan Agreement”)(collectively the
“Loan Agreements” or “Loans”).  This letter is to formally document our
agreement to amend the Loan Agreements to extend the maturity dates of the Loan
Agreements from September 30, 2012 to September 30, 2015.


This letter shall serve as Amendment No. 15 to the Original Amended Loan
Agreement and as Amendment No. 7 to the New Loan Agreement.


Kindly indicate your acceptance of the amendments described above by signing and
returning the enclosed copy of this letter.







 
 Sincerely,
     
VALENCE TECHNOLOGY, INC.
         
/s/ Robert L. Kanode
 
Robert L. Kanode
 
CEO & President
   

 
ACCEPTED AND AGREED:
 
VALENCE TECHNOLOGY, INC.
     
BERG & BERG ENTERPRISES, LLC
               
/s/ Carl E. Berg
 
/s/ Donald E. Gottschalk
Carl E. Berg, Managing Member
Donald E. Gottschalk
Actin
 
Acting Chief Financial Officer
     